DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on July 22, 2020. Claims 1-20 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for CN201911350893.1 dated December 24, 2019.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
a.	Each of claims 10 and 20 recites one or more positioning tags are not visible in visible light and visible in infrared light and should include the word “are” before visible in infrared light to make it clear that it is visible in infrared light.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	image collecting device… in claims 11 and 17. Structure for this limitation may be found at least at [0020]-[0021] of the present specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-10 are directed toward a control method. However, the claims do not recite any control steps rendering the scope of the claim unclear. For purposes of this Action, Examiner is interpreting the claims as a method rather than a control method.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method and claim 11 is directed toward an apparatus. Therefore, each of the independent claims 1 and 11 and the corresponding dependent claims 2-10 and 12-20 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 11 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes and/or mathematical concepts. The language of independent claim 1 is used for illustration: 
A computer-implemented control method for an autonomous mobile apparatus, comprising steps of: 	
starting a SLAM mode (a person may internalize information via his or her senses as a start of a SLAM mode); 
obtaining first image data captured by a first camera; extracting a first tag image of one or more positioning tags from the first image data, wherein the one or more positioning tags are set in a real scene the autonomous mobile apparatus being located (a person may look around and note different positioning tags, such as road signs, while driving around); 
calculating a three-dimensional camera coordinate of feature points of the one or more positioning tags in a first camera coordinate system of the first camera based on the first tag image (a person may calculate proximate coordinates of the feature points of the tags based on the observed image data); 
calculating a three-dimensional world coordinate of the feature points of the one or more positioning tags in a world coordinate system based on a first camera pose of the first camera when obtaining the first image data in the world coordinate system and the three-dimensional camera coordinate (a person may note where he or she is relative to the feature points/positioning tags and may note it in a cartesian coordinate system); and 
generating a map file based on the three-dimensional world coordinate of the feature points of the one or more positioning tags (a person may mentally note where the feature points are on a mental map which includes previously observed information).


Under Step 2A, Prong One, independent claims 1 and 11 recite, in part, a method and an apparatus. Other than reciting a first camera, a processor, a memory, and an autonomous mobile apparatus, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1 and 11 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” and/or “mathematical concepts” judicial exceptions are not integrated into a practical application.  For example, independent claims 1 and 11 recite the additional elements of a first camera, a processor, a memory, and an autonomous mobile apparatus.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements 1 and 11 are not integrated into the claims as a whole, claims 1 and 11 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 11 are not patent eligible. 

Dependent claims 2-10 and 12-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-10 and 12-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-10 and 12-20 are patent ineligible.

Examiner notes that many of the dependent claims either expressly recite mathematical formulas, which would fall under the “mathematical concepts” provision of an abstract idea, or recite statements requiring mathematical calculations which may also fall under the “mathematical concepts” provision of an abstract idea. Examiner has not found any limitations within the dependent claims which would assist in overcoming the present rejections under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2019/0329407 (hereinafter, “Qi”).

Regarding claim 1, Qi discloses a computer-implemented control method for an autonomous mobile apparatus (see at least [0005]; a computer executable control method for the robotic device (i.e., autonomous mobile apparatus)), comprising steps of: 
starting a SLAM mode (see at least Fig. 5, element 502 and [0127]; the process described at least in the flow chart of Fig. 5 is a SLAM method which is initiated by obtaining the first image data); 
obtaining first image data captured by a first camera (see at least Fig. 5, element 502 and [0158]; a first sensor, such as a camera, (i.e., a first camera) may capture first image data); 
extracting a first tag image of one or more positioning tags from the first image data, wherein the one or more positioning tags are set in a real scene the autonomous mobile apparatus being located (see at least Fig. 5, element 514, [0133]-[0139] and [0144]; positioning tags from the first image data may be extracted based on the image data being from the surroundings of the robot (i.e., autonomous mobile robot)); 
calculating a three-dimensional camera coordinate of feature points of the one or more positioning tags in a first camera coordinate system of the first camera based on the first tag image (see at least [0150]; the tags are associated with 3D coordinates of feature points via a sensor coordinate system based on the first image data comprising one or more tags); 
calculating a three-dimensional world coordinate of the feature points of the one or more positioning tags in a world coordinate system based on a first camera pose of the first camera when obtaining the first image data in the world coordinate system and the three-dimensional camera coordinate (see at least Fig. 5, elements 514 and 516, and [0151]; the coordinate systems are all synced); and 
generating a map file based on the three-dimensional world coordinate of the feature points of the one or more positioning tags (see at least Fig. 5, element 516, and [0165]; the map is updated based on the 3D coordinates which are cartesian (i.e., world coordinates) of the feature points of the one or more tags).

Regarding claim 2, Qi discloses all of the limitations of claim 1. Additionally, Qi discloses wherein the step of calculating the three-dimensional camera coordinate of the feature points of the one or more positioning tags in the first camera coordinate system of the first camera based on the first tag image comprises: 
calculating a first relative pose of the one or more positioning tags with respect to the first camera based on the first tag image (see at least [0132] and [0140]; the relative pose is calculated between the positioning tags and the camera position); and 
mapping a coordinate of the feature points in a tag coordinate system of the one or more positioning tags to the first camera coordinate system based on the first relative pose to obtain the three-dimensional camera coordinate (see at least [0136]; the relative pose is used to determine the 3D coordinates which are Cartesian coordinates (i.e., world coordinates)).

Regarding claim 11, Qi discloses an autonomous mobile apparatus (see at least [0125]), comprising: 
a processor (see at least [0019]-[0022]); 
a memory coupled to the processor (see at least [0127]); 
an image collecting device coupled to the processor (see at least [0127]-[0129]); and 
one or more computer programs stored in the memory and executable on the processor (see at least [0127] and the publication generally); 
wherein, the image collecting device is configured to collect image data (see at least [0129]), and the one or more computer programs comprise: 
instructions for starting a SLAM mode (see at least Fig. 5, element 502 and [0127]; the process described at least in the flow chart of Fig. 5 is a SLAM method which is initiated by obtaining the first image data); 
instructions for obtaining first image data captured by a first camera of the image collecting device (see at least Fig. 5, element 502 and [0158]; a first sensor, such as a camera, (i.e., a first camera) may capture first image data);  
instructions for extracting a first tag image of one or more positioning tags from the first image data, wherein the one or more positioning tags are set in a real scene the autonomous mobile apparatus being located (see at least Fig. 5, element 514, [0133]-[0139] and [0144]; positioning tags from the first image data may be extracted based on the image data being from the surroundings of the robot (i.e., autonomous mobile robot));  
instructions for calculating a three-dimensional camera coordinate of feature points of the one or more positioning tags in a first camera coordinate system of the first camera based on the first tag image (see at least [0150]; the tags are associated with 3D coordinates of feature points via a sensor coordinate system based on the first image data comprising one or more tags);
instructions for calculating a three-dimensional world coordinate of the feature points of the one or more positioning tags in a world coordinate system based on a first camera pose of the first camera when obtaining the first image data in the world coordinate system and the three-dimensional camera coordinate (see at least Fig. 5, elements 514 and 516, and [0151]; the coordinate systems are all synced); and
instructions for generating a map file based on the three-dimensional world coordinate of the feature points of the one or more positioning tags (see at least Fig. 5, element 516, and [0165]; the map is updated based on the 3D coordinates which are cartesian (i.e., world coordinates) of the feature points of the one or more tags).

Regarding claim 12, Qi discloses all of the limitations of claim 11. Additionally, Qi discloses wherein the instructions for calculating the three-dimensional camera coordinate of the feature points of the one or more positioning tags in the first camera coordinate system of the first camera based on the first tag image comprise: 
instructions for calculating a first relative pose of the one or more positioning tags with respect to the first camera based on the first tag image (see at least [0132] and [0140]; the relative pose is calculated between the positioning tags and the camera position); and
instructions for mapping a coordinate of the feature points in a tag coordinate system of the one or more positioning tags to the first camera coordinate system based on the first relative pose to obtain the three-dimensional camera coordinate (see at least [0136]; the relative pose is used to determine the 3D coordinates which are Cartesian coordinates (i.e., world coordinates)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qi, as applied to independent claims 1 and 11 above, in view of U.S. Pub. No. 2020/0228774 (hereinafter, “Kar”).

Regarding claim 3, Qi discloses all of the limitations of claim 1. However, Qi does not explicitly teach wherein before the step of generating the map file based on the three-dimensional world coordinate of the feature points of the one or more positioning tags, the method further comprises steps of: 
weighting and summing the three-dimensional world coordinates corresponding to the feature points of a same positioning tag calculated based on at least two frames of the first image data, in response to an amount of the first image data corresponding to the same positioning tag being at least two frames. 
Kar, in the same field of endeavor, teaches wherein before the step of generating the map file based on the three-dimensional world coordinate of the feature points of the one or more positioning tags, the method further comprises steps of: 
weighting and summing the three-dimensional world coordinates corresponding to the feature points of a same positioning tag calculated based on at least two frames of the first image data, in response to an amount of the first image data corresponding to the same positioning tag being at least two frames (see at least [0111], [0128], and the publication generally; the tracked features are tracked between at least two frames of the image data in response to the same object being between two frames. A weighted combination (i.e., summing) of the different viewpoints associated with the feature points is generated). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Qi with the teachings of Kar in order to improve the rendering of new images for mapping purposes; see at least Kar at [0004] and the publication generally. 

Regarding claim 6, Qi discloses all of the limitations of claim 1. However, Qi does not explicitly teach
wherein before the step of generating the map file based on the three-dimensional world coordinate of the feature points of the one or more positioning tags, the method further comprises steps of: 
optimizing the three-dimensional world coordinate of each feature point calculated using the first image data through a constraint relationship between each of the features point in the real scene
Kar, in the same field of endeavor, teaches wherein before the step of generating the map file based on the three-dimensional world coordinate of the feature points of the one or more positioning tags, the method further comprises steps of: 
optimizing the three-dimensional world coordinate of each feature point calculated using the first image data through a constraint relationship between each of the features point in the real scene (see at least [0219]; the 3D reconstruction may include optimizing each feature point via the relationship (i.e., constraint relationship) with the environment).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Qi with the teachings of Kar in order to improve the rendering of new images for mapping purposes; see at least Kar at [0004] and the publication generally. 

Regarding claim 13, Qi discloses all of the limitations of claim 11. However, Qi does not explicitly teach wherein the one or more computer programs further comprise: 
instructions for weighting and summing the three-dimensional world coordinates corresponding to the feature points of a same positioning tag calculated based on at least two frames of the first image data, in response to an amount of the first image data corresponding to the same positioning tag being at least two frames.
Kar, in the same field of endeavor, teaches wherein the one or more computer programs further comprise: 
instructions for weighting and summing the three-dimensional world coordinates corresponding to the feature points of a same positioning tag calculated based on at least two frames of the first image data, in response to an amount of the first image data corresponding to the same positioning tag being at least two frames (see at least [0111], [0128], and the publication generally; the tracked features are tracked between at least two frames of the image data in response to the same object being between two frames. A weighted combination (i.e., summing) of the different viewpoints associated with the feature points is generated).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Qi with the teachings of Kar in order to improve the rendering of new images for mapping purposes; see at least Kar at [0004] and the publication generally. 

Regarding claim 16, Qi discloses all of the limitations of claim 11. However, Qi does not explicitly teach wherein the one or more computer programs further comprise: 
instructions for optimizing the three-dimensional world coordinate of each feature point calculated using the first image data through a constraint relationship between each of the features point in the real scene
Kar, in the same field of endeavor, teaches wherein the one or more computer programs further comprise: 
instructions for optimizing the three-dimensional world coordinate of each feature point calculated using the first image data through a constraint relationship between each of the features point in the real scene (see at least [0219]; the 3D reconstruction may include optimizing each feature point via the relationship (i.e., constraint relationship) with the environment).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Qi with the teachings of Kar in order to improve the rendering of new images for mapping purposes; see at least Kar at [0004] and the publication generally. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qi, as applied to independent claims 1 and 11 above, in view of NPL Document “Mobile Robot Localization using Infrared Light Reflecting Landmarks” (hereinafter, “NPL”).

Regarding claim 10, Qi discloses all of the limitations of claim 1. Additionally, Qi discloses wherein each of the one or more positioning tags is a two-dimensional code, each feature point is a corner point of the two-dimensional code (see at least [0133]; the tags are fiducial markers (i.e., 2D code), and each feature point is a corner point of the code). However, Qi does not explicitly teach that the one or more positioning tags are not visible in visible light and visible in infrared light.
NPL, in the same field of endeavor, teaches that the one or more positioning tags are not visible in visible light and visible in infrared light (see at least the Abstract and the document generally; use of fiducial markers visible via infrared light were well-known in the art before the time of filing). 
One of ordinary skill in the art, before the time of filing, would have recognized that infrared reflective markers would be a beneficial modification to the markers disclosed in Qi, because the invisible markers would not be disruptive to humans; see NPL generally.

Regarding claim 20, Qi discloses all of the limitations of claim 11. Additionally, Qi discloses wherein each of the one or more positioning tags is a two-dimensional code, each feature point is a corner point of the two-dimensional code (see at least [0133]; the tags are fiducial markers (i.e., 2D code), and each feature point is a corner point of the code). However, Qi does not explicitly teach that the one or more positioning tags are not visible in visible light and visible in infrared light.
NPL, in the same field of endeavor, teaches that the one or more positioning tags are not visible in visible light and visible in infrared light (see at least the Abstract and the document generally; use of fiducial markers visible via infrared light were well-known in the art before the time of filing). 
One of ordinary skill in the art, before the time of filing, would have recognized that infrared reflective markers would be a beneficial modification to the markers disclosed in Qi, because the invisible markers would not be disruptive to humans; see NPL generally.

Potential Allowable Subject Matter
Each of the dependent claims 4-5, 7-9, 14-15, and 17-19 contains allowable subject matter over the prior art. However, each of the claims is also rejected under one or more other statutes, as explained above. If the claims are rewritten as independent claims along with all of the limitations within the claims to which the claims depend and the above rejections are remedied, the claims may be allowed. 

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2021/0334988 which relates to RGB point cloud based map generation system for autonomous vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663